Citation Nr: 0911008	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  05-10 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable disability rating for a scar, 
status post excision of fibrous histocytoma, right chest 
("scar").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk




INTRODUCTION

The Veteran had active service from June 1970 to February 
1972, and from May 1972 to January 1981.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, on behalf of the RO in Montgomery, Alabama.  This 
decision continued the non-compensable rating for the 
Veteran's scar.  The May 2004 rating decision also granted 
service connection for muscle herniation of latissimus muscle 
with atrophy and wasting, secondary to the scar, and assigned 
a 30 percent disability rating.  The Veteran did not disagree 
with this grant of benefits.  Moreover, as indicated by the 
March 2009 Appellant's Brief, the Veteran is only requesting 
a higher 10 percent rating for his scar.  The sole issue on 
appeal is referable to the evaluation of the service-
connected scar.


FINDING OF FACT

Throughout the appeal, the Veteran's scar has been tender, 
deep, and covers an area of 56 sq. cm.


CONCLUSION OF LAW

The criteria for a 10 percent rating for the Veteran's scar 
are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.118, Diagnostic Code (DC) 7801 (2008).

The criteria for a rating in excess of [ ] for [ ] are [not] 
met at any time during the appellate period.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 4.1-4.14, [4.20, 4.27], [4.40, 4.45, 4.59, 4.71a], 
Diagnostic Code [ ] (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

In correspondence dated in November 2003 and September 2008, 
the agency of original jurisdiction (AOJ) provided notice to 
the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, in 2003, the AOJ notified the Veteran of 
information and evidence necessary to substantiate the claim 
for an increased rating, indicating that he must show that 
his disability had increased in severity.  This notice 
included information and evidence that VA would seek to 
provide and that which the Veteran was expected to provide.  

In the 2008 notice, the Veteran was further notified of the 
process by which a disability rating is established.  This 
correspondence indicated that evaluations are based on the 
ratings schedule and assigned a rating between 0 and 100 
percent, depending on the relevant symptomatology.  It 
instructed the Veteran to tell VA about, or give VA, any 
medical or lay evidence demonstrating the current level of 
severity of his disability and the effect that any worsening 
of the disability has had on his employment and daily life.  
It specifically listed examples of such evidence, such as on-
going treatment records, Social Security Administration 
determinations, statements from employers as to job 
performance, lost time, or other pertinent information, and 
personal lay statements.  The relevant rating criteria for 
scars was also included.  In response, the Veteran submitted 
a statement in October 2008, indicating that he had nothing 
further to submit.  

Although fully compliant notice was accomplished after the 
initial denial of the claim, the AOJ subsequently 
readjudicated the claim based on all the evidence in the 
October 2008 supplemental statement of the case (SSOC).  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the Veteran was 
not precluded from participating effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision.  The otherwise 
defective notice has resulted in no prejudice to the Veteran. 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated on two occasions in conjunction with his claim.  
The duty to assist has been fulfilled.

Disability Ratings

The Veteran seeks a compensable disability evaluation for his 
service-connected scar.  Such evaluations are determined by 
the application of VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code (DC), the higher evaluation is assigned if 
the disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  An extraschedular evaluation will be 
assigned if the case presents an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization such as to render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining 
the present level of a disability for any increased 
evaluation claim, however, the Board must consider whether 
the rating should be "staged."  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of a staged 
rating would be necessary.

The Veteran asserts that he is entitled to a compensable 
disability rating for the scar on his chest.  It is noted 
that during the course of the appeal, effective in October 
2008, an additional 30 percent rating was established under 
DC 5302 for the muscle damage underlying the Veteran's scar.  
He now asserts that the scar should be given a separate 
disability rating for pain and tenderness.  See his 
representative's informal hearing presentation dated in March 
2009.  See also 38 C.F.R. § 4.118 (2008).

The scar at issue is not on the Veteran's head, face, or 
neck; therefore, DC 7800 does not apply and is not further 
discussed.  DC 7801 provides for a 10 percent rating for a 
scar on other than the head, face, or neck, that is deep 
(associated with underlying soft tissue damage), or that 
causes limited motion with area, over areas exceeding 6 
square inches (39 sq. cm.).  A 20 percent rating is awarded 
if the area or areas exceeds 12 square inches (77 sq. cm.).  
A 30 percent rating is awarded if the area or areas exceeds 
72 square inches (465 sq. cm.).  A 40 percent rating is 
awarded if the area or areas exceeds 144 square inches (929 
sq. cm.).  38 C.F.R. 
§ 4.118.

The Veteran underwent a VA examination in April 2004 in 
conjunction with his claim.  That exam, however, was quite 
limited in information.  It merely noted that the Veteran had 
a long scar over his chest which was non tender and well-
healed.  It did not note whether it was deep or superficial, 
nor did it describe the actual length of the scar.  
Therefore, it is not probative of the issue at hand. 

In October 2008, the Veteran underwent an additional VA 
examination.  At that time, the Veteran's scar was more 
specifically described, noting that it covered an area of 56 
sq. cm. (28 cm. x 2 cm.), and was located on the Veteran's 
chest as a result of a surgical excision of fibrocystocytoma.  
The damage to the underlying soft tissues was also described.  
Therefore, the scar is deep (i.e., associated with underlying 
soft tissue damage) as opposed to superficial.  Under DC 
7801, a deep scar of this size (an area exceeding 39 square 
centimeters) warrants a 10 percent rating.  The higher 
ratings under this code, however, contemplate scars that 
encompass areas that are larger than the Veteran's, namely 
areas exceeding 77 square centimeters.  Therefore, this code 
does not warrant a rating higher than 10 percent. 

The remaining diagnostic codes referable to scars have been 
considered but do not provide a higher rating in this 
instance.  DCs 7802, 7803, and 7804 (including that for a 
tender scar) require that the scar be superficial.  As 
described above, the Veteran's scar is not superficial, but 
rather is deep, as it is associated with underlying soft 
tissue damage.  Therefore, these DCs do not apply to the 
Veteran's scar.  See 38 C.F.R. § 4.118.  

Under DC 7805, the rater is instructed to evaluate the scar 
based on limitation of function of the affected part.  38 
C.F.R. § 4.118, DC 7805 (2008).  While applicable in this 
case as the Veteran's chest and shoulder are affected, there 
is no evidence on which to base an increase prior to the 
grant of the separate 30 percent rating, which became 
effective in October 2008.  The Veteran's 2004 VA examination 
did not describe any limitation of motion.  Nor did the 
Veteran's available treatment records.  It is not until the 
October 2008 VA examination that such limitation is 
described.  As the Veteran has been granted service 
connection for the additional limitation and a rating has 
been established specifically on those physical effects, to 
grant an additional rating on top of that would violate the 
rule against pyramiding, which specifically states that the 
evaluation of the same manifestations under various diagnoses 
is to be avoided.  See 38 C.F.R. § 4.14 (2009).  In short, 
the evidence supports a increase to 10 percent, and no 
higher, for the Veteran's service-connected scar. 

Staged ratings under Hart v. Mansfield, supra, were 
considered; however, the Veteran's symptoms have remained 
constant throughout the course of the period on appeal.  As 
such, staged ratings are not warranted.

There also is no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the Veteran is not 
adequately compensated by the regular rating schedule.  While 
the Veteran reported in his August 2004 notice of 
disagreement that his employability was affected, he related 
this specifically to his limitation of motion of his 
shoulder, which is not on appeal here.  According to 38 
C.F.R. § 4.1, generally, the degrees of disability specified 
in the rating schedule are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  VAOPGCPREC 6-96. See also, Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

A 10 percent rating is granted for the scar, subject to the 
laws and regulations governing the payment of VA 
compensation.



____________________________________________
Bethany L. Buck
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


